Citation Nr: 1215829	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  05-00 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing before the undersigned acting Veterans Law Judge in August 2007.  The case was last remanded in November 2010 for further development.  This was after a May 2010 Court vacate and remand of a September 2008 Board decision.


FINDINGS OF FACT

1.  Hypertension was not manifest in service, is unrelated to service, and was not caused or aggravated by the Veteran's service-connected diabetes mellitus.  

2.  An eye disorder was not manifest in service, is unrelated to service, and was not caused or aggravated by the Veteran's service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for an eye disorder are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in April 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that the RO sent the Veteran an April 2007 correspondence that fully complied with Dingess.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for hypertension and eye disorders in June 2004, July 2006, December 2010, and February 2012; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO also complied with the Board's November 2010 remand by obtaining Social Security Administration records and VA examinations, and readjudicating the claim.  To the extent the December 2010 VA examination report was deficient for failing to render a medical opinion on the matter of aggravation of an eye disorder by the Veteran's service-connected diabetes mellitus, this was rectified with a VA medical opinion obtained by the Board in February 2012.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Pertinent criteria

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

Note 1: The term "soft-tissue sarcoma" includes the following: adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma.

Note 2: For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 

Note 3: For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e). 

Effective August 31, 2010, VA had amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents. Diseases Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 53202 (Aug. 31, 2010)(to be codified at 38 C.F.R. pt. 3).  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure. In accordance with the aforementioned final rule, the Board has incorporated the amendment to 38 C.F.R. § 3.309(e) above.

In July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  A determination was made by the Secretary, based upon this and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes: hypertension; cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer (kidney and renal pelvis); cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine organs); leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); chronic peripheral nervous system disorders; respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung); gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, in lipid abnormalities, and ulcers); immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (other than ischemic heart disease); endometriosis; effects on thyroid homeostasis; and certain reproductive effects, i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, childhood cancer (including acute myelogenous leukemia) in offspring of exposed people.  75 Fed. Reg. 81332 (December 27, 2010).

The notice generally states information only with respect to significant additional studies that were first reviewed by NAS in its Update 2008.  Studies that were referenced prior to Update 2008 in VA's previous Federal Register notices (following earlier NAS reports) are not discussed again.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. (41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Hypertension

Regarding the matters of direct and presumptive service connection for hypertension, hypertension was not shown in service or until years after service.  The first diagnosis shown was on VA examination in July 2006.  No medical evidence of record indicates that it had its onset in service or was in any way related to service, or that it was manifest to a degree of 10 percent within one year of service separation.  To the contrary, the evidence indicates that it was first manifest in December 2003.  A June 2004 VA examination report states that the Veteran was found to have elevated blood pressure in December 2003 and was started on blood pressure pills at that time.  The Veteran claimed in February 2004 that his hypertension had its onset in March 1967, that he was treated for it between March 1967 and March 1968, and that it was due to Agent Orange exposure in Vietnam.  However, this is not supported.  As a layperson, he is not capable of indicating the cause or date of onset of his current hypertension.  Medical evidence is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, to the extent the Veteran is capable of offering lay witness statements of relevant symptoms such as light-headedness or dizziness, he is not considered a credible historian as his statement in the July 2006 VA examination report asserting that he was diagnosed with hypertension at the time of the onset of his diabetes contradicts his previous assertion of onset in service.  Furthermore, hypertension is not on the list of disabilities presumptively related to Agent Orange exposure.  To the contrary, the NAS has indicated that a presumption of service connection for hypertension is not warranted, and no medical evidence of record indicates that it is related to any in-service or presumed in-service Agent Orange exposure.  Accordingly, service connection for it on a direct or presumptive basis is not warranted.  

Regarding the matter of secondary service connection for hypertension, the Veteran claimed in August 2004 that his hypertension was caused by his service-connected diabetes mellitus.  However, the Board once again notes that as a layperson, he is not capable of an opinion in this regard, as it requires medical expertise.  Id.  The VA examiner in June 2004 indicated that the Veteran's diabetes mellitus was not likely to be the etiology of his hypertension or cardiomyopathy and found him to have alcoholic cardiomyopathy.  A VA examiner in July 2006 noted that he was diagnosed with hypertension at the time of his onset of diabetes mellitus.  

A VA examiner in December 2010 also indicated that the Veteran's hypertension was not caused by or a result of his diabetes mellitus.  The reason for this was that the Veteran's diabetes mellitus was diagnosed at the same time as his hypertension.  He was given antihypertensives on his first visit to the VA hospital in 2004 and a short time later, glipizide.  His diabetes mellitus was well-controlled with only one medication, and his hypertension was essential, meaning it had no known cause.  If it was secondary to diabetes mellitus, this would stem from renal impairment which the Veteran did not have.  The examiner also concluded that the Veteran's hypertension was less likely than not aggravated by his service-connected diabetes mellitus.  The reasons given were that the Veteran's hypertension was much more well-controlled now than it was at the onset, and diabetes mellitus was less well-controlled.  Based on a review of labs since onset, the two conditions did not show a parallel worsening.  No worsening of the Veteran's hypertension was noted and in fact, he was on less medication now than he had been at the time of the onset of the condition.  

In light of the evidence, the Board concludes that the Veteran's service-connected diabetes mellitus did not cause or aggravate his hypertension.  The medical examiner in December 2010 opined that it did not, provided several rationales for the opinion, and no competent medical opinion is to the contrary.  

In light of the above, service connection is not warranted for hypertension, on either a direct, presumptive, or secondary basis.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


Eye disorder

Service treatment records show no eye disorders.  On service discharge examination in August 1968, the Veteran's vision was noted as corrected to 20/20 bilaterally, and clinical evaluation of his eyes, to include an ophthalmoscopic study, revealed normal findings.  In February 2004, the Veteran claimed that he had a bilateral eye condition that began in 1968 and had to do with Asia.  

A VA examiner in July 2006 indicated that the Veteran had hypertensive retinopathy but no diabetic retinopathy.  

A November 2004 VA medical record reports that the Veteran had a senile cataract, and not a diabetic cataract, according to a December 2010 VA examination report.  That VA examination report also contains a medical opinion that it was less likely than not that any eye disorder was caused by or a result of the Veteran's service-connected diabetes mellitus.  The reasons given were that diabetic cataracts are punctate in nature and more anterior.  The Veteran's cataracts, on the other hand, were not punctate and were primarily in the posterior subcapsular area of the physiological lenses in each eye.  

A VA medical opinion was obtained in February 2012.  The examiner's opinion was that it was not likely that any eye disorder the Veteran had, including cataracts, was aggravated by his service-connected diabetes mellitus.  The reasons the examiner gave for his opinion were that there was no evidence in the claims folder of any diabetic retinopathy.  Also, a study had shown that diabetic cataracts are more likely to cause cortical lens opacities, and the Veteran had not had cortical or opacity related cataracts.  Instead, he had had thick, posterior subcapsular cataracts.  He had had cataract extraction surgery for his eyes in 2005, and his vision most recently, in December 2010, was 20/20 in each eye.  His cataract surgeries had been at age 59, within the expected time frame for normal age-related cataracts.  There was also no worsening of the Veteran's vision at 20/20.  

Based on the evidence, the Board also concludes that service connection is not warranted for an eye disorder on either a direct or secondary basis.  No eye disorder was shown in service and none has been related to service or to a service-connected disability.  Hypertensive retinopathy is associated with the Veteran's hypertension which is not service-connected.  No diabetic retinopathy has been shown.  The Veteran's cataracts were first shown many years after service and are unrelated to his service-connected diabetes mellitus.  In addition, the Veteran is not competent to render an opinion regarding the etiology of his cataracts or other eye disability, and to the extent he is competent to state that has experienced a reduction in visual acuity or other symptoms since service, as he is not capable of diagnosing an eye disorder, these statements are outweighed by the expert medical opinions that are against the claim.  More specifically, the examiners have indicated that it is not likely that any eye disorder was caused or aggravated by the Veteran's service-connected diabetes mellitus, and have attributed his current eye disorders to the aging process.  In light of the above, service connection for an eye disorder must also be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for hypertension is denied.

Service connection for an eye disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


